PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,859
Filing Date: 15 Jun 2018
Appellant(s): KYOCERA Corporation



__________________
THOMAS A. MATTIOLI
Registration No. 56,773 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/14/2022 and 02/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

	Claim Rejections - 35 USC § 103	

Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0016973) in view of Okada et al. (US 7,986,021) and Seo et al. (US 2007/0001314) further in view of Gustavsson et al. (US 7,405,764).
Regarding claim 1, Yang et al. discloses an image sensor mounting board, comprising: 
a substrate (IC chip 120, figure 1, paragraphs [0009]-[0013]) that includes:
           an image sensor mount (image sensor chip 130, figure 1, paragraphs [0009]-[0013]) in a central area of an upper surface of the substrate, wherein the image sensor mount is an area in which the image sensor (image sensor chip 130 includes sensing region 133, figure 1, paragraphs [0009]-[0013]) is mountable, and
           a plurality of discrete protrusions (bumps 122, figure 1, paragraphs [0009]-[0014]) protruding upward in a peripheral area surrounding the image sensor mount;
a wiring board (substrate 110, figure 1, paragraphs [0009]-[0014]) that is a frame arranged on the upper surface of the substrate to surround the image sensor mount and have a lower surface partially in contact with the plurality of discrete protrusions, wherein the wiring board is capable of mounting a lens holder (lens housing 141, figure 1, paragraphs [0009]-[0014]) on an upper surface of the wiring board; and 
a bond (filling material 170, figure 1, paragraphs [0009]-[0014]) located between the substrate and the wiring board, and 
wherein the lower surface of the wiring board includes a contact area being in contact with the plurality of discrete protrusions and not electrically connecting the plurality of discrete protrusions (figure 1, paragraphs [0009]-[0014]).
Yang et al. fails to disclose an inorganic substrate that includes an image sensor mount.
However, Okada et al. discloses a light receiving element 101 such as a CCD (charge coupled device) image sensor or a CMOS image sensor is provided on a front surface of a semiconductor substrate 100 made of silicon (Si) or the like, figure 6A, column 1, lines 39-54.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. by the teaching of Okada et al. in order to use a substrate as an inorganic substrate for mounting an image sensor, since the use of an inorganic substrate has an advantage such as inorganic substrates are easier and less expensive to manufacture.
Yang et al. and Okada et al. fail to disclose wherein a material of the inorganic substrate is the same as a material of the plurality of discrete protrusions.
However, Seo et al. discloses wherein a material of the inorganic substrate is the same as a material of the plurality of discrete protrusions (a material of the Si-bump is the same as the silicon substrate, figure 2, paragraphs [0010], [0020]-[0021]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. and Okada et al. by the teaching of Seo et al. in order to provide a more efficient thermal path through which the heat generated by active component can be dissipated, improving the over-all reliability of the bonding structure, paragraph [0020]).
Yang et al., Okada et al. and Seo et al. fail to disclose wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board.
However, Gustavsson et al. discloses wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board (Gustavsson et al. discloses the image sensor 11 is located inside the cavity 8 of PCB 7, figure 1, column 4, line 43 – column 5, line 11) and a top surface of the image sensor is located above the lower surface of the wiring board (the top surface of image sensor 11 is located above the lower surface PCB 7, figure 1).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al., Okada et al. and Seo et al. by the teaching of Gustavsson et al. in order to reduce the overall height of the camera module without loosing picture quality (column 4, lines 53-67).

Regarding claim 2, Okada et al. discloses wherein the inorganic substrate is formed from metal (semiconductor substrate 100 made of silicon (Si), figure 6A, column 1, lines 39-54).

Regarding claim 3, Yang et al. discloses wherein 
the plurality of discrete protrusions each have a curved portion protruding-upward in the peripheral area surrounding the image sensor mount, are located at horizontally symmetric positions on the image sensor mount (see figure 1) and 
a top of the curved portion is in contact with the lower surface of the wiring board (see figure 1).

Regarding claim 5, Yang et al. discloses wherein the plurality of discrete protrusions are located on an outer edge of the inorganic substrate (see Figure 1).

Regarding claim 6, Yang et al. discloses an imaging device, comprising:
the image sensor mounting board according to claim 1 (see Examiner's comments in claim 1);
the image sensor (image sensor chip 130 includes sensing region 133, figure 1, paragraphs [0009]-[0013]) mounted on the image sensor mount included in the inorganic substrate in the image sensor mounting board; and 
a lens holder (lens housing 141, figure 1, paragraphs [0009]-[0014]) fixed on the upper surface the wiring board.

Regarding claim 8, Seo et al. discloses wherein an upper surface of each of the plurality of discrete protrusions is a part of the upper surface of the inorganic substrate (a Si-bump 303 is formed on the silicon substrate 301, figure 3b, paragraph [0024]).

Regarding claim 9, Yang et al., Okada et al. and Seo et al. do not disclose wherein the bond is located only inside of the plurality of protrusions in a cross-sectional view.  However, Yang et al. discloses the fill material 170, i.e., the bond, is located both inside and outside of the bump 122, i.e., protrusion (figure 1, paragraphs [0009]-[0013]).  It is a matter of design choice to locate the bond only inside of the protrusion in a cross-sectional view.

Regarding claim 10, Yang et al., Okada et al., Seo et al. and Gustavsson et al. do not disclose wherein the bond is located only outside of the protrusion in a cross-sectional view.  However, Yee discloses the fill material 170, i.e., the bond, is located both inside and outside of the bump 122, i.e., protrusion (figure 1, paragraphs [0009]-[0013]).  It is a matter of design choice to locate the bond only outside of the protrusion in a cross-sectional view.

Claims 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0016973) in view of Okada et al. (US 7,986,021) and Tischler et al. (US 2014/0167611) further in view of Gustavsson et al. (US 7,405,764).
Regarding claim 1, Yang et al. discloses an image sensor mounting board, comprising: 
a substrate (IC chip 120, figure 1, paragraphs [0009]-[0013]) that includes:	
           an image sensor mount (image sensor chip 130, figure 1, paragraphs [0009]-[0013]) in a central area of an upper surface of the substrate, wherein the image sensor mount is an area in which the image sensor (image sensor chip 130 includes sensing region 133, figure 1, paragraphs [0009]-[0013]) is mountable and
           a plurality of discrete protrusions (bumps 122, figure 1, paragraphs [0009]-[0014]) protruding upward in a peripheral area surrounding the image sensor mount;
a wiring board (substrate 110, figure 1, paragraphs [0009]-[0014]) that is a frame arranged on the upper surface of the substrate to surround the image sensor mount and have a lower surface partially in contact with the plurality of discrete protrusions, wherein the wiring board is capable of mounting a lens holder (lens housing 141, figure 1, paragraphs [0009]-[0014]) on an upper surface of the wiring board; and 
a bond (filling material 170, figure 1, paragraphs [0009]-[0014]) located between the substrate and the wiring board, and 
wherein the lower surface of the wiring board includes a contact area being in contact with the plurality of discrete protrusions and not electrically connecting the plurality of discrete protrusions (figure 1, paragraphs [0009]-[0014]).
Yang et al. fails to disclose an inorganic substrate that includes an image sensor mount.
However, Okada et al. discloses a light receiving element 101 such as a CCD (charge coupled device) image sensor or a CMOS image sensor is provided on a front surface of a semiconductor substrate 100 made of silicon (Si) or the like, figure 6A, column 1, lines 39-54.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. by the teaching of Okada et al. in order to use a substrate as an inorganic substrate for mounting an image sensor, since the use of an inorganic substrate has an advantage such as inorganic substrates are easier and less expensive to manufacture.
Yang et al. and Okada et al. fail to disclose wherein a material of the inorganic substrate is the same as a material of the plurality of discrete protrusions.
However, Tischler et al. discloses wherein a material of the inorganic substrate is the same as a material of the plurality of discrete protrusions (bump 1410 may include or consist essentially of the same material as substrate 110, figures 14A-14B, paragraph [0110]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. and Okada et al. by the teaching of Tischler et al. in order to mechanically align the elements of the system, paragraph [0110]).
Yang et al., Okada et al. and Tischler et al. fail to disclose wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board.
However, Gustavsson et al. discloses wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board (Gustavsson et al. discloses the image sensor 11 is located inside the cavity 8 of PCB 7, figure 1, column 4, line 43 – column 5, line 11) and a top surface of the image sensor is located above the lower surface of the wiring board (the top surface of image sensor 11 is located above the lower surface PCB 7, figure 1).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al., Okada et al. and Tischler et al. by the teaching of Gustavsson et al. in order to reduce the overall height of the camera module without loosing picture quality (column 4, lines 53-67).

Regarding claim 4, Yang et al. discloses an image sensor mounting board, comprising: 
a substrate (IC chip 120, figure 1, paragraphs [0009]-[0013]) that includes:
           an image sensor mount (image sensor chip 130, figure 1, paragraphs [0009]-[0013]) in a central area of an upper surface of the inorganic substrate, wherein the image sensor mount is an area in which the image sensor (image sensor chip 130 includes sensing region 133, figure 1, paragraphs [0009]-[0013]) is mountable and
           a plurality of discrete protrusions (bumps 122, figure 1, paragraphs [0009]-[0014]) protruding upward in a peripheral area surrounding the image sensor mount;
a wiring board (substrate 110, figure 1, paragraphs [0009]-[0014]) that is a frame arranged on the upper surface of the substrate to surround the image sensor mount and have a lower surface partially in contact with the plurality of discrete protrusions, wherein the wiring board is capable of mounting a lens holder (lens housing 141, figure 1, paragraphs [0009]-[0014]) on an upper surface of the wiring board; and 
a bond (filling material 170, figure 1, paragraphs [0009]-[0014]) located between the inorganic substrate and the wiring board, and
wherein the lower surface includes a contact area being in contact with the plurality of discrete protrusions and not electrically connecting the plurality of discrete protrusions (figure 1, paragraphs [0009]-[0014]).
Yang et al. fails to disclose an inorganic substrate that includes an image sensor mount.
However, Okada et al. discloses a light receiving element 101 such as a CCD (charge coupled device) image sensor or a CMOS image sensor is provided on a front surface of a semiconductor substrate 100 made of silicon (Si) or the like, figure 6A, column 1, lines 39-54.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. by the teaching of Okada et al. in order to use a substrate as an inorganic substrate for mounting an image sensor, since the use of an inorganic substrate has an advantage such as inorganic substrates are easier and less expensive to manufacture.
Yang et al. and Okada et al. fail to disclose wherein the organic substrate has a recess in a lower surface of the inorganic substrate at a position overlapping one of the plurality of discrete protrusions.
However, Tischler et al. discloses wherein the organic substrate has a recess in a lower surface of the inorganic substrate at a position overlapping one of the plurality of discrete protrusions (the substrate 110 has a recess in upper surface of the substrate 110 at a position overlapping bump 1410, figure 14B, paragraph [0110]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al. and Okada et al. by the teaching of Tischler et al. in order to mechanically align the elements of the system, paragraph [0110]).
Yang et al., Okada et al. and Tischler et al. fail to disclose wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board.
However, Gustavsson et al. discloses wherein the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board (Gustavsson et al. discloses the image sensor 11 is located inside the cavity 8 of PCB 7, figure 1, column 4, line 43 – column 5, line 11) and a top surface of the image sensor is located above the lower surface of the wiring board (the top surface of image sensor 11 is located above the lower surface PCB 7, figure 1).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yang et al., Okada et al. and Tischler et al. by the teaching of Gustavsson et al. in order to reduce the overall height of the camera module without loosing picture quality (column 4, lines 53-67).

Regarding claim 7, see Examiner’s comments regarding claim 4.

Regarding claim 8, Tischler et al. discloses wherein an upper surface of each of the plurality of discrete protrusions is a part of the upper surface of the inorganic substrate (bump 1410 is formed on substrate 110, figure 14B, paragraph [0110]).

(2) Response to Argument

Rejection of Claims 1-3, 5-6, 8-10 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0016973) in view of Okada et al. (US 7,986,021) and Seo et al. (US 2007/0001314) further in view of Gustavsson et al. (US 7,405,764).
In re pages 1-15, Appellant argues that Yang, Okada et al., Seo et al., Gustavsson et al., each does not teach “the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board,” as recited in claim 1.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, claim 1 is rejected based on the combination of Yang, Okada et al., Seo et al. and Gustavsson et al. 
Gustavsson et al. do teach “the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board,” as recited in claim 1.  Gustavsson et al. discloses the image sensor 11 is located inside the cavity 8 of PCB 7 (i.e., the wiring board), figure 1, column 4, line 43 – column 5, line 11, and the top surface of image sensor 11 is located above the lower surface PCB 7 (i.e., a top surface of the image sensor is located above the lower surface of the wiring board), figure 1.
Therefore, the Examiner still considers that all the limitations as recited in claim 1 are disclosed by the combination of Yang, Okada et al., Seo et al. and Gustavsson et al. 

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the device in Yang et al., Okada et al. and Seo et al. is modified by the teaching of Gustavsson et al. in order to reduce the overall height of the camera module without loosing picture quality (column 4, lines 53-67).

Rejection of Claims 1, 4, 7-8 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0016973) in view of Okada et al. (US 7,986,021) and Tischler et al. (US 2014/0167611) further in view of Gustavsson et al. (US 7,405,764).
In re pages 15-20, Appellant argues that Yang, Okada et al., Tischler et al., Gustavsson et al., each does not teach “the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board,” as recited in claim 1.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, claim 1 is rejected based on the combination of Yang, Tischler et al., Seo et al. and Gustavsson et al. 
Gustavsson et al. do teach “the wiring board is located so that an outer peripheral end of the image sensor mount is inside an inner peripheral end of the frame of the wiring board and a top surface of the image sensor is located above the lower surface of the wiring board,” as recited in claim 1.  Gustavsson et al. discloses the image sensor 11 is located inside the cavity 8 of PCB 7 (i.e., the wiring board), figure 1, column 4, line 43 – column 5, line 11, and the top surface of image sensor 11 is located above the lower surface PCB 7 (i.e., a top surface of the image sensor is located above the lower surface of the wiring board), figure 1.
Therefore, the Examiner still considers that all the limitations as recited in claim 1 are disclosed by the combination of Yang, Okada et al., Tischler et al. and Gustavsson et al. 

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the device in Yang et al., Okada et al. and Tischler et al. is modified by the teaching of Gustavsson et al. in order to reduce the overall height of the camera module without loosing picture quality (column 4, lines 53-67).

In re pages 15 and 20, Appellant argues that “Although not identical, independent claim 7 recites similar elements as that of claim 1. Therefore, the Appellant submits that claim 7 is patentable over the references of record for at least the reasons discussed above.”
In response, the examiner respectfully points out that claims 1 and 7 are rejected in different ground of rejections.  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Okada et al. and Seo et al. further in view of Gustavsson et al., while claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Okada et al. and Tischler et al. further in view of Gustavsson et al.  The appellant fails to specifically point out the error in the rejection to claim 7 under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Okada et al. and Tischler et al. further in view of Gustavsson et al. Therefore, the Examiner still considers that all the limitations as recited in claim 7 are disclosed by the combination of Yang, Okada et al., Tischler et al. and Gustavsson et al. as discussed above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,  
                                                                                                                                                                                                      /LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
Conferees:
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.